Citation Nr: 0605086	
Decision Date: 02/22/06    Archive Date: 03/01/06	

DOCKET NO.  99-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1972 to 
February 1974.  His military occupational specialty was 
supply clerk, he did not serve in combat, and his only 
overseas assignment was to Germany.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for a skin disorder.  In December 2000, the Board 
remanded this appeal for additional evidentiary development, 
and to provide the veteran with a VA dermatological 
examination with a review of the claims folder and for the 
production of clinical opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  Additional records were 
collected, but the VA examination performed in October 2001, 
failed to include a review of the claims folder and failed to 
provide the requested opinion.  The Board acknowledged the 
inadequacy of this examination and, in August 2002, attempted 
to return the claims folder to the physician who had 
conducted the inadequate examination for corrective action, 
but this physician was unavailable, so the veteran was 
provided another VA examination in January 2003, and this 
examination was again inadequate in that it failed to include 
any apparent review of the veteran's extensive claims folder 
and it failed to include the requested opinion.  In July 
2003, the Board again remanded the appeal for the conduct of 
another VA dermatological examination consistent with that 
sought originally by the Board in December 2000.  Finally, in 
April 2004, the veteran was provided a dermatological 
examination which comported with the requirements of the 
Board's earlier remand actions.  The claims folder was 
reviewed and the requested opinions were provided.  The Board 
finds that all development requested in its earlier remand 
actions has been completed in full and the case is now ready 
for appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In July 2000, the veteran was provided a video conference 
hearing before a Veterans Law Judge.  Unfortunately, that 
Judge has retired from Federal service.  Because the 
governing regulations require that the same Veterans Law 
Judge who conducted a hearing subsequently author any 
substantive Board decision, the Board subsequently offered 
the veteran the right to have another hearing before a 
Veterans Law Judge.  In July 2003, the veteran waived his 
right to have such additional hearing, and he requested that 
his case be considered based upon the evidence of record.  
Accordingly, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During service in June 1973, the veteran manifested an 
itchy, scaly rash over his trunk and extremities which was 
diagnosed as dry skin eczema, and which later in treatment 
was diagnosed as dyshydrosis and xerosis, but this problem 
was treated and resolved before the veteran was separated 
from service.

3.  Some 20 years later in July 1993, the veteran commenced 
having dermatological symptoms which were initially diagnosed 
as seborrheic dermatitis and tinea pedis, but this has 
consistently been determined to be mild and intermittently 
chronic folliculitis, with intermittent red, pruritic 
pustules, which resolved leaving small circular brown marks, 
and the competent evidence on file shows that the veteran's 
current folliculitis was not incurred during active military 
service and is entirely unrelated to the single episode of 
dry skin eczema which the veteran manifested once during 
military service.  

4.  Neither folliculitis nor any other dermatological 
diagnosis the veteran has received at any time is a skin 
disorder which may be presumed by law and regulation to be 
presumptively related to herbicide (Agent Orange) exposure, 
and the veteran did not serve in the Republic of Vietnam from 
which herbicide exposure may be presumed.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in active 
military service, and may not be presumed to be related to 
such service based upon herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

This claim was initiated and first adjudicated prior to 
adoption of VCAA.  However, during the lengthy pendency of 
the appeal, the veteran has been provided formal VCAA notice 
on multiple occasions.  These notifications informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was, during 
the most recent remand, again provided formal VCAA notice in 
April 2004 and August 2005.  The veteran has also been 
provided the relevant laws and regulations implementing VCAA, 
and governing awards of service connection, and the lawful 
presumptions regarding exposure to herbicide agents in 
multiple statements of the case.  The veteran availed himself 
of providing sworn testimony before a Veterans Law Judge in 
July 2000.  It is apparent from a review of the extensive 
claims folder that all medical records have been collected 
for review, including extensive records of the veteran's 
treatment by VA.  The veteran has been provided VA 
examinations which are adequate for rating purposes, 
including the most recent April 2004 examination, which 
included a review of the veteran's claims folder and complied 
with the request for the productions of opinions pertinent to 
the claim consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2).  
The evidence on file does not suggest nor does the veteran 
argue that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

There is also a rebuttable presumption of entitlement to 
service connection for certain listed diseases diagnosed at 
certain specified times after service which are attributable 
to herbicide (Agent Orange) exposure for veteran who 
physically served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified 
diseases for presumptive service connection due to Agent 
Orange exposure include chloracne or other acneiform diseases 
consistent with chloracne and porphyria cutanea tarda.  A 
veteran who has received a confirmed diagnosis of one of the 
presumptively listed diseases, and who had actual service in 
Vietnam from January 1962 through May 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
Additionally, a factual basis may be established by medical 
evidence, competent lay evidence, or both.  Id. 

Analysis:  During service in June 1973, the veteran presented 
for a several-week history of an itchy scaly rash over his 
trunk and extremities.  The diagnosis was dry skin eczema and 
the veteran was provided topical treatment.  Later that 
month, dyshydrosis and xerosis were diagnosed.  The service 
medical records contain no further indication that the 
veteran sought or required any additional treatment for this 
problem, and the December 1974 physical examination for 
service separation noted a normal evaluation of the veteran's 
skin, and there was no finding of any form of skin disorder.  

VA inpatient and outpatient records show treatment for 
itching and a skin rash from July 1993 to July 1996.  In July 
1993, there were diagnoses of seborrheic dermatitis and tinea 
pedis.  In April 1996, the veteran complained of an itching 
sensation, giving a history that this had existed for the 
previous two months.  

A March 1999 VA dermatology consultation includes the 
veteran's statement of having a 20-year history of 
intermittent red, pruritic pustules on his chest, arms and 
legs.  The veteran stated that he had been provided many 
topical medications in the past, none of which was effective.  
Physical examination revealed sparse red papules, and 
pustules, arising from hair follicles, especially on the 
inner thighs, chest, forearms and low back.  There were 
multiple small circular brown scars from previous pustules 
which had resolved.  The assessment was red pustules and 
folliculitis.  According to the report, the veteran noted 
that he was never in the Republic of Vietnam, but he asked if 
his current skin problems could be related to Agent Orange 
exposure in Germany.  The examiner explained to the veteran 
that his skin disorder was not among those listed as presumed 
to be related to herbicide exposure.  

In July 1999, the veteran reported a history of cirrhosis of 
the liver and hepatitis C.  This treatment record noted that 
the veteran was not compliant with his skin medications.  An 
examination revealed one erythematous papule on the veteran's 
chest with no other primary or secondary lesions.  The 
diagnosis was folliculitis and a topical application was 
prescribed.  

An August 1999 dermatology consultation notes histories of 
hepatitis A and C, pruritus, and folliculitis.  Occasional 
follicular pustules with no erythema or obvious eruption were 
noted.  The assessment was again folliculitis.  The examiner 
commented that, because the veteran's complaints were out of 
proportion to clinical findings, they were likely a component 
of pruritus of liver disease.  

In July 2000, the veteran testified before a Veterans Law 
Judge that his skin disorder had its onset while he was 
stationed overseas in Germany.  He reported that this rash 
temporarily resolved after treatment during service, but that 
it subsequently reappeared several times each year.  The 
veteran reported that, following service separation, he 
treated himself with over-the-counter medication and that he 
subsequently received treatment by VA since 1995 or 1996.  

In August and September 2001, the veteran was hospitalized 
with VA for intense abdominal pain.  He was noted to have a 
past medical history of hepatitis A and C, insulin-dependent 
diabetes mellitus, and cirrhosis of the liver.  This 
hospitalization report did not indicate that there were any 
complaints of or treatment for any dermatological disorder, 
but a topical application was prescribed for treatment of 
"pus bumps."   

An October 2001 VA dermatological examination, apparently 
conducted without review of the claims folder, noted that the 
veteran had only evidence of one small resolved papule 
consistent with resolved folliculitis of a single follicle on 
his right thigh.  The physician wrote that the veteran 
apparently had occasional folliculitis of one or two random 
follicles per year, per history.  No significant morbidity 
was noted and there was no particular stigmata of any current 
folliculitis.  

A January 2003 VA dermatological examination noted the 
existence of scattered hyperpigmented macules, but no active 
lesions.  The skin was well hydrated.  It was recommended 
that he return for examination when any active lesions had 
appeared.

The veteran was finally provided a VA dermatological 
examination which included a review of the veteran's clinical 
history in his claims folder in April 2004.  The physician 
noted upon medical record review that there were very few 
findings on skin examinations.  Various diagnoses were 
provided via history due to lack of physical examination 
findings.  There was a clear history of dermatology clinic 
visits since 1999.  Since that time, these visits document a 
mild, recurrent folliculitis for which the veteran had been 
provided topical applications and oral antibiotics.  He 
complained of itching at each incident, but each visit 
reflected "a paucity of lesions."  The physician noted that 
the veteran had developed a new rash while recently 
hospitalized for pneumonia, which was present on his lower 
legs and which was considered a leukocytoclastic vasculitis 
related to clinical infection.  A skin biopsy at that time 
confirmed a leukocytoclastic vasculitis and that rash had 
since resolved leaving some post inflammatory 
hyperpigmentation behind.  Examination revealed no active 
pustules, but macular post inflammatory hyperpigmentation 
over both shins and also from folliculitis over the trunk and 
extremities.  This physician opined that mild folliculitis 
and eczema were chronic conditions common in the general 
population and they were not likely related to the veteran's 
service exposure.  He also pointed out that the 
leukocytoclastic vasculitis was most probably the result of 
the coccidioidomycosis pneumonia.  If the veteran had served 
in the military in an area where coccidioidomycosis was 
endemic and not exposed to such areas during his nonmilitary 
life, then that pneumonia would be related to a service 
exposure.  He pointed out that coccidioidomycosis was endemic 
in semi desert areas of the southwestern United States and 
parts of Central and South America.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a skin disorder.  
First, while the veteran has received various dermatological 
diagnoses over the years, he has never received any clinical 
diagnoses of chloracne or other acneiform disease consistent 
with chloracne or porphyria cutanea tarda which are skin 
diseases which may be presumed related to herbicide exposure.  
Additionally, the veteran did not serve in Vietnam in any 
capacity; his only overseas service was in Germany.  
Accordingly, no award of service connection for a skin 
disorder is warranted under the laws and regulations 
providing for presumptive grants of service connection for 
specified skin disorders attributable to exposure to 
herbicide agents, including Agent Orange.  

Second, the veteran is clearly shown to have had an acute 
episode of an itchy, scaly rash during service in June 1973, 
which was principally diagnosed as a dry skin eczema.  This 
episode was treated and resolved without identifiable 
residual during service.  There was no documented recurrence 
during the remainder of service, and the veteran's physical 
examination for separation found that the skin was normal.

Although the veteran contends that he has had episodes of 
dermatitis ever since service, the first records showing 
chronic dermatological problems after service commence in 
1993, some 20 years after the veteran was separated from 
service.  There is a complete absence of any objective 
evidence of chronicity of dermatological symptoms at any time 
during service, and for 20 years thereafter.  

From 1993 forward, however, the veteran is shown to have 
chronic dermatological problems, but multiple dermatological 
consultations and VA examinations have principally found this 
dermatitis to be a folliculitis involving intermittent red 
pruritic pustules, which resolve on treatment, but leave 
small circular brown scars.  

The objectively identified symptoms of a dry, itchy, scaly 
eczema during service are not consistent with the dermatitis 
which is shown to have chronically affected the veteran 
commencing some 20 years after service involving red pruritic 
pustules from folliculitis.  The veteran is shown to have had 
a dry, scaly eczema during service, and this condition is not 
shown to have existed in a chronic form since service 
separation.  The veteran is shown to have chronic 
folliculitis since the early 1990's up until present, but 
folliculitis was not identified at any time during service.  
These appear to be two separate dermatological entities which 
are unrelated causally, one to the other.  Service connection 
for chronic folliculitis is not warranted based upon findings 
of a single episode of a dry scaly eczema during service 20 
years earlier.  The most recent VA examination completed in 
April 2004, including a complete review of the extensive 
record, resulted in an opinion that the veteran's current 
skin problems were unrelated to military service.  There is 
no competent clinical opinion on file to the contrary.

Finally, the veteran was most recently shown to have had an 
acute episode of a leukocytoclastic vasculitis which directly 
resulted from his coincident acute episode of 
coccidioidomycosis pneumonia.  Clearly, there was no 
documentation of any form of leukocytoclastic vasculitis on 
veteran's legs during service.  The most recent VA 
examination report did note that if the veteran had served in 
the military in an area where coccidioidomycosis was endemic 
and not exposed to such areas in his nonmilitary life, then 
the coccidioidomycosis pneumonia may in fact be related to a 
service exposure.  Records of treatment for that pneumonia 
noted that the veteran had an acute coccidioidomycosis 
pulmonary infection following a recent trip to Las Vegas and 
Arizona a week prior to the onset of symptoms.  These records 
also went on to show that liver cirrhosis could possibly 
predispose an individual to having more invasive infection by 
coccidioidomycosis.  As noted above, the veteran has a clear 
history of treatment for hepatitis C, and cirrhosis of the 
liver, along with acute renal failure and diabetes mellitus, 
and none of these disabilities are in any way related to 
incidents of service.  The veteran is not noted to have 
served on active military service in the Southwestern United 
States or Central or South America, and his entire military 
service was outside an endemic area for coccidioidomycosis.  
The veteran did live in an endemic area of Texas prior to the 
military, and returned to that area following service 
separation.  

The veteran is shown to have had an acute episode of a dry 
scaly eczema during service which resolved without 
identifiable residual.  Twenty years later, the veteran is 
shown to have manifested a different dermatological problem, 
principally identified as folliculitis, which clearly 
manifested itself in symptoms entirely different from those 
documented during service.  This folliculitis was not 
manifested during service and is now shown to be related to 
any incident, injury or disease of active service, including 
the veteran's single episode of eczema.  The veteran's 
chronic folliculitis cannot be related to herbicide exposure, 
and there is no evidence that the veteran had exposure to 
herbicides during service.  

ORDER

Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange, is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


